DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kyohei (JP 2018134907 A) as applied to claims 1-2 and 5-7 in the previous Office Action, and further in view of Oohashi et al. (US 2010/0032225 A1).
	Regarding claim 1, Kyohei discloses: A saddle type vehicle [saddle mounted vehicle 1] comprising: a vehicle body frame [body frame 3];  5an engine mounted to the vehicle body frame [engine 16 is supported by the vehicle body frame 3]; a bracket mounted to the vehicle body frame [The base end of the bracket 71 is connected to the oblique portion 5Ra (paragraph 0073)]; and an ignition coil mounted to the bracket [The ignition coil 67 is supported by the bracket 71 (paragraph 0073)]; wherein the bracket [bracket 71] includes a frame mounting part that is mounted to the vehicle body frame [see annotated figure below], an extension part which extends away from the frame mounting part toward 34 forward of the engine 5. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention to combine Kyohei’s invention with Ooahashi’s teaching of placing the ignition coil forward of the engine to allow the electrical components to have enough airflow and be sufficiently cooled without the heat dissipation from the engine affecting the components.

    PNG
    media_image1.png
    532
    637
    media_image1.png
    Greyscale

Regarding claim 2, Kyohei discloses: The saddle type vehicle according to claim 1, further comprising:  15a connecting portion connecting the ignition coil mounting part and the vehicle body frame [see annotated figure above].
85], 30wherein the bracket overlaps at least a part of the ABS unit in a side view, and wherein the bracket [bracket 71] is arranged on the first side of the vehicle body frame [“…it is preferable that the ignition coil overlaps at least one of the right main frame and the left main frame in the side view of the vehicle” (paragraph 0015)].
	Regarding claim 6, Kyohei discloses: The saddle type vehicle according to claim 1, further comprising:  16a shroud [side cover 20, Figure 1] arranged on the outer side in the left--right direction of the vehicle body frame and guides wind, wherein the ignition coil is arranged between the vehicle body frame and the shroud [“…it is preferable that the saddle-mounted vehicle includes an exterior cover that overlaps with the ignition coil when viewed from the side” (paragraph 0023)].
	Regarding claim 7, Kyohei discloses [Figures 2-3]: The saddle type vehicle according to claim 6, wherein the bracket [bracket 71] includes a shroud mounting part to which the shroud is mounted [“The tip of the bracket 71 further supports the side cover 20 (paragraph 0073)].
	Regarding claim 10, Oohashi discloses [Figure 12]: The saddle type vehicle according to claim 1, wherein the ignition coil mounting part [support member 36] has a plate shape member [attachment portions 34a, 34b].
Regarding claim 11, Oohashi discloses [Figure 12]: The saddle type vehicle according to claim 10, wherein the plate shape member includes two opposing plates and a connecting plate [See annotated figure below].

    PNG
    media_image2.png
    681
    688
    media_image2.png
    Greyscale

Regarding claim 12, Oohashi discloses [Figure 11]: The saddle type vehicle according to claim 1, wherein the ignition coil mounting part has a plate shape member [support member 36], the ignition coil mounting part being attached to the vehicle body frame via rod shape members [bolts 80; “As shown in FIG. 11, a bolt 80 can be inserted through each screw insert hole 36f and fastened at, e.g., screwed to, the left side surface (the surface on the side of LEFT in the figure) of the down frame 4. In this way, the ignition coil 34 can be attached to the down frame 4.” (paragraph 0075)].

Allowable Subject Matter
Claims 3-4 and 8 are allowable as indicated in the previous Office Action. Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not disclose the ABS unit being arranged between the vehicle body frame and the bracket. 


Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment made by Applicant to claim 1 is rejected under the reference applied in the prior rejection in further view of Oohashi et al and applies to claims 2, 5-7 and 9-12 as they depend on claim 1. See rejection above. 
Regarding claim 8, Examiner acknowledges amendment to address informalities and the objection has been withdrawn. Claim 8 is indicated as allowable. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA MARIE MCGUIRE whose telephone number is (571)272-6163.  The examiner can normally be reached on Mon through Fri 7:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA MARIE MCGUIRE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/JACOB B MEYER/Primary Examiner, Art Unit 3618